PER CURIAM.
 Appellant, Takaji Mukai, entered the United States in April, 1925. At that time he had no immigration visa and was not entitled to enter the United States. Ozawa v. United States, 260 U. S. 178, 43 S. Ct. 65, 67 L. Ed. 199; section 13 (e), Immigration Act of 1924 (8 USCA 213(e). He is subject to deportation under section 14 of the Immigration Act of 19214 (8 USCA § 214). Appellant contends that the deportation proceeding is barred by reason of the fact that more than five years have expired from the time of his first entry, which occurred more than five years prior to the initiation of the deportation proceeding. In support of his contention he re*356lies upon the provisions of section 19 of the Immigration Act of 1917 (8 USCA § 155), and the amendment contained in section 14 of the Immigration Act of 1924. This contention has been decided adversely to the appellant in Philippides v. Day, 283 U. S. 48, 51 S. Ct. 358, 75 L. Ed. 833, and U. S. v. Vanbiervliet, 284 U. S. 590, 52 S. Ct. 132, 76 L. Ed. —-. See, also, United States ex rel. Leo Stapf v. Corsi, 53 S. Ct. 40, 77 L. Ed. —-, decided by the Supreme Court November 7, 1932; Hendriksen v. Weedin, 61 F.(2d) 1030, decided by this court November 16, 1932.
Order affirmed.